Citation Nr: 1536493	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-26 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for ventricular bigeminy and paroxysmal ventricular tachycardia.

4. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	J. Robert Surface, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1986 and from October 1990 to July 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision and a September 2012 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for bilateral hearing loss and ventricular bigeminy and paroxysmal ventricular tachycardia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a March 1999 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.
2.  Evidence received since the March 1999 rating decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  Throughout the entire appellate period, the Veteran's PTSD with major depressive disorder more nearly approximates total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).

3.  The criteria for entitlement to an initial rating of 100 percent for PTSD with major depressive disorder have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and material evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Additionally, the credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

In the present case, the RO denied the Veteran's claim for service connection for bilateral hearing loss in March 1999 on grounds that the Veteran did not have a current hearing loss disability for VA purposes.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the March 1999 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a claim to reopen his previously-denied claim of service connection for bilateral hearing loss in October 2009.  In the January 2011 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the March 1999 rating decision includes private and VA treatment records, reports of VA examinations, lay statements from the Veteran and his family, and the August 2014 hearing transcript. 

As noted, the Veteran's claim for service connection for bilateral hearing loss was previously denied because the RO determined that the Veteran did not have a current hearing loss disability for VA purposes.  The Board finds that the evidence now of record illustrates that the Veteran currently has a hearing loss disability for VA purposes.  Therefore, the evidence received since the last final denial is both new and material, as it was not previously associated with the record and provides information that relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

II.  Increased Initial Rating

The Veteran is seeking an increased initial rating for his service-connected PTSD with major depressive disorder, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2015) as 70 percent since January 26, 2012.  

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the General Rating Formula for Mental Disorders, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

B.  Factual Background

Turning to the evidence of record, the Veteran submitted a private treatment psychological examination, dated February 2012.  The examiner indicated that the Veteran had undergone a dramatic change in personality since returning from active duty.  The Veteran resisted talking during the examination, his mood was tense, and he was depressed and irritable.  The Veteran was also detached and distant.  He had difficulty sitting still and focusing.  His judgment was described as fair and his insight was minimal.  He was easily distracted and talked in a rambling manner when he spoke; he was oriented in all spheres.  He denied suicidal ideation, homicidal ideation, hallucinations, delusions, compulsions, manic episodes, obsessions, phobias, substance abuse, and legal problems.  The Veteran's wife indicated that the Veteran spends most of his time at home, lying in bed, with the lights off.  He has lost interest in former hobbies, and he does not read, watch, or participate in sports for pleasure.  The Veteran had a distance relationship with his brother and a nearly nonexistent relationship with his mother.  The Veteran's wife stated that the problems the Veteran experiences did not begin until after he returned from active duty service.  

The examiner confirmed the diagnosis of PTSD, anxiety disorder, and dysthymic disorder, and noted that the Veteran had "resisted counseling for years."  The examiner noted that the Veteran is reclusive, irritable, and depressed.  He also noted that the Veteran is generally tense and anxious, refusing to interact even with close family members.  The examiner provided the opinion that the Veteran's current psychiatric disorders arose during military service.  

In July 2012, the Veteran was provided a VA psychiatric examination concerning his PTSD claim.  The examiner confirmed the diagnosis of PTSD and also diagnosed the Veteran with major depressive disorder.  The examiner noted that the Veteran's disability causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that the Veteran's depression is related to his PTSD, and stated that both conditions lead to his impairment.  

The examiner noted that the Veteran's symptoms include depressed mood, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  

During the examination, the examiner noted that the Veteran is married with two children.  He stated that he has poor relationships with his wife and children; he reported withdrawal behavior, no close or casual friends, and stated that he spends his time in bed, watching television or using the computer.  The Veteran reported that he drinks one time per month, consuming three beers each time.  He reported heavier use for the previous year, however.  

Another examination was provided in March 2014 regarding the severity of the Veteran's service connected PTSD.  The Veteran's symptoms of depression were described as "moderately severe" to severe and result in moderately severe impairment in psychosocial functioning.  The Veteran's predominate symptoms at examination were those of his major depressive disorder, but it was noted that they are concurrent with the PTSD symptoms.  

The examiner found that the Veteran's PTSD with major depressive disorder cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner indicated that the Veteran's wife accompanied him to the examination, and that she provided "a bulk" of the information due to the Veteran's "slowed thinking and distractibility."  The Veteran reported that he and his wife have been married for 25 years, which has been "a little difficult" but that they are "managing."  He stated that he does not participate with the family and keeps to himself.  The Veteran's wife described the Veteran as "very irritable" and indicated that he will "retreat" to himself for days at a time.  His wife told the examiner that he gets upset if she checks on him and there are periods of time when he will come out only to smoke.  The Veteran's wife reported that she separated from the Veteran approximately one year previously because she was afraid that the Veteran was going to hurt their eight-year-old son who has special needs.  She stated that he goes on "rages" that scare her.  She went on to explain that the separation was brief, but that it was an "awakening for him." 

The Veteran denied having any friends and he described a sense of emotional detachment from his wife, children, and others.  He stated that he does not need anyone and that he likes to be by himself.  The Veteran also described his restriction of activities as moderately-severe.  The Veteran stated that he spends most of his days in his room sleeping and watching television.  He explained that he naps off and on throughout the day because he does not sleep well at night.  He also stated that the kids "really stress" him out and that it is better if he is alone.  He stated that he watches the same things over and over and that he has very poor tolerance for disruptions in his routine.   The Veteran described the examination as "stressful" and stated that he felt as if he were going to vomit.  

The Veteran denied any changes in his education or training.  The Veteran is currently unemployed and he last worked in 2012 for UPS.  He denied employment in 2014 and stated that he has been approved for Social Security Administration disability benefits for mental health.  

The examiner noted that the Veteran had continued mental health treatment at the Columbia and Greenville clinics until he and his family relocated.  At that time, he changed his mental health care to Shoals clinic in August 2013.  The current diagnoses include PTSD and major depressive disorder, which was described as severe with psychosic [sic].  The Veteran is currently prescribed two medications to assist with symptoms.  The Veteran's wife reported "a lot of verbal altercations at home" and out if she is not present.  She stated that the Veteran gets upset and overwhelmed and therefore does not go anywhere unless she accompanies him.  She also reported some problems that the Veteran had with one of their neighbors before they relocated, which included threats to the neighbor's safety.  Then, she described an incident where the Veteran decided to kill a different neighbor's pig and he shot it in the leg.  

The Veteran reported occasional and limited use of alcohol, which he described as two to three beers on occasion, but not often.  The examiner noted that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance in motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control.  The examiner noted that the Veteran was casually dressed; he was unshaven and appeared disheveled.  His psychomotor skills were observed to have "significant retardation."  The Veteran's attention was variable, and he was distractible and often stared into space.  The questions had to be repeated several times.  The examiner noted, however, that the Veteran was pleasant and appeared cooperative with the interview.  He engaged in minimal eye contact.  In addition, he had variable attention and he would often stare into space.  He was otherwise pleasant and appeared cooperative with the interview.  His affect was blunted and depressed, which was congruent with his self-reported sad mood.  The Veteran displayed some difficulties with thinking and judgment; his speed of thinking and responding was markedly slow, though his thought processes were logical and goal-directed.  He had some difficulty with the questions related to memory and ability to spell backward.  He had normal responses to verbal abstract reasoning and interpretation of proverbs testing.  The Veteran expressed passive suicidal ideation, but stated that he has "some sense of self-worth" which has prevented him from acting on suicidal thoughts.  The Veteran continued to report symptoms of irritability, anxiety, nervousness, and tension.  He reported that he feels better when he is alone.  He reported feeling constantly fearful and lost as well as episodes of dizziness.  The Veteran stated that he feels close to only his wife. 

C.  Analysis

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD with major depressive disorder most nearly approximates a 100 percent rating.  

With respect to the Veteran's mood, the Board notes that the Veteran has reported consistent depression and anxiety throughout the period on appeal.  The Board finds that the Veteran's PTSD causes constant feelings of isolation, anxiety, depression, and hopelessness, as well as his passive suicidal ideations.  The Veteran reported chronic, moderately to severe depressive symptoms and he described severe feelings of helplessness and hopelessness, which he described feeling "all the time."  The Veteran has made several passive statements regarding suicidal thoughts and ideations although he has reported that he has considered suicide but he has not acted on these feelings because he has "some sense of self-worth no matter how minimal it is."  Given this, the Board recognizes that the Veteran's disturbances in mood resulting from his PTSD and major depressive disorder are severely disabling and have existed for the entire period on appeal.  
Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes; however, he was often noted to be highly distractible and slow in thought and speech.  Indeed, during the March 2014 VA examination, the examiner indicated that the Veteran's thought processes were logical and goal directed but it was noted that the Veteran had a markedly slow speed of thinking and responding.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion but the Veteran had difficulty with memory during the examination and he struggled with backward spelling.  Throughout the appeal period, the Veteran was consistently described as having poor concentration, and the examiner repeatedly noted the Veteran's distractibility during the March 2014 examination.  Overall, the major impact on the Veteran's judgment and thinking appears to result from his depression.  

Crucially, during the Veteran's March 2014 VA examination, the Veteran indicated that he was employed as an auto mechanic for approximately 13 or 14 years for "several different companies" and that he worked as a truck driver for approximately 12 years at approximately four different employers.  He stated that he shifted for better paying jobs and described feeling restless after a period of time.  He stated that he had not been fired from any of his jobs, but the Veteran's wife interjected and stated that he was finally fired from UPS for not showing up for work.  The Veteran and his wife reported that the Veteran's mental health symptoms worsened significantly when employed with UPS.  He denied tardiness, but he endorsed excessive unexcused absences.  The Veteran's wife stated that the Veteran was missing approximately three days a week for the last three to four months before they let him go.  The Veteran stated that he could not go to work due to stress.  He also reported poor relationships with supervisors and customers and he described the job as requiring frequent interactions with others.  He endorsed several verbal altercations, but he denied any physical fights.  The examiner noted that the Veteran's symptoms of PTSD and depression result in moderately severe impairments in psychosocial functioning and at times would likely impede the Veteran's ability to secure or maintain substantially gainful employment of either a physical or sedentary nature.  The examiner indicated that the Veteran's symptoms of irritability and anger would likely result in difficulties interacting with others on the job.  In addition, the Veteran reported a history of verbal altercations when employed and the examiner noted that the Veteran's sleep disturbance and resulting fatigue may contribute to frequent tardiness.  Further, the examiner noted that the Veteran's problems with motivation may result in absences from work and that the Veteran's attention and concentration problems may result in increased errors and reduced efficiency of job performance.  The examiner noted that the Veteran's PTSD symptoms would moderately impair the Veteran's job productivity.  The examiner also pointed out the Veteran's symptoms of depression, including anhedonia, amotivation, anergia, and feelings of hopelessness and suicidal ideation, indicating the additional effects that the Veteran's service-connected PTSD with major depressive disorder would have on his employability.  The Board finds it very significant that the VA examiner found that the Veteran's symptoms of PTSD and depression at times would likely impede the Veteran's ability to secure or maintain substantially gainful employment of either a physical or sedentary nature.  Thus, the Board finds that the impact of the Veteran's PTSD and major depressive disorder on his occupational functioning more nearly approximates total.

Regarding the Veteran's social functioning, the evidence shows that he has been mostly unable to maintain social interactions with friends or family.  Throughout his appeal, he has denied the existence of any friendships and has reported poor or "nearly-nonexistent" relationships with his family.  The Veteran and his wife maintained that he has very little contact with his children and he has had difficulties with his marriage.  The evidence does shows that the Veteran and his wife have been married for 25 years and, although there have been difficulties, the Veteran and his wife have managed; indeed, he reported feeling "close" to only his wife.  The record, however, shows that the Veteran's wife reported that the Veteran goes on "rages" that scare her.  She also reported some problems that the Veteran had with one of their neighbors before they relocated, which included threats to the neighbor's safety.  Then, she described an incident where the Veteran decided to kill a different neighbor's pig and he shot it in the leg.  Thus, while the record does not show that the Veteran is in persistent danger of hurting others, his isolative behavior, his sole relationship with only his wife, his threats to others, and his committing a violent act toward an animal to spite a neighbor, shows evidence of grossly inappropriate behavior and symptoms that more nearly result in total impairment in social functioning.  Therefore, the Board resolves reasonable doubt in favor of the Veteran, and finds that the criteria for a 100 percent rating under the General Rating Formula are met for the entire appeal period.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to this extent only.

Entitlement to an initial rating of 100 percent for service-connected PTSD with major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of service connection for bilateral hearing loss and paroxysmal ventricular tachycardia.  

Hearing Loss 

The Veteran seeks service connection for hearing loss on a direct basis; he contends his hearing loss resulted from his noise exposure during service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the Veteran's December 1984 entrance examination, the measure of pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
5
10
LEFT
25
25
10
10
25

The examination also revealed pure tone thresholds of 5 decibels at 6000 Hz in the right ear and 25 decibels at 6000 Hz in the left ear.  Then, the Veteran's in-service examination revealed pure tone threshold levels, in decibels as: 

Aug. 1990


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
25
15
10
10
20

At the Veteran's separation examination in June 1991, the measure of pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
20
LEFT
10
10
5
5
25

The separation examiner noted that the Veteran had high frequency hearing loss in both ears, and his pure tone threshold levels, in decibels, at 6000 Hz was 40, bilaterally.

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran was provided a VA examination in conjunction with his claim of service connection for bilateral hearing loss in June 2012.  At that time, a full examination was conducted and the examiner provided an etiology opinion.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 Hz to 6000 Hz.  He opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  By way of rationale, the examiner stated that the Veteran's June 1991 separation examination showed normal pure tone thresholds in the ratable frequency range of 500 Hz to 4000 Hz with a "mild loss" at 6000 Hz, which is not a ratable frequency.  The examiner further noted that the Veteran had a history of military noise exposure and a history of occupational noise exposure.  Specifically, the examiner noted that the Veteran's work history included experience as an auto mechanic, which required the use of power hand tools and pneumatic tools.  Additional post-service noise exposure included recreational noise exposure in the form of lawn equipment.  The examiner opined that the Veteran's normal hearing at the ratable frequency range at separation, the post-service noise exposure, and the onset of hearing loss reported as post-military, the Veteran's hearing loss is less likely caused by or a result of an event in military service.  

At the Board hearing, the Veteran stated that he had experienced hearing loss since the explosion and injuries he suffered while serving in Iraq in March 1991.  The Veteran also stated that he did not have occupational noise exposure.  

The Veteran is a combat veteran and in addition to contending that he sustained acoustic trauma in service, he also contends that he experienced hearing loss in service.  The Board finds that an addendum opinion should be obtained, to include an opinion that addresses any threshold shifts shown in the Veteran's STRs, including whether those threshold shifts at 6000 Hz is, in any way related to the Veteran's current diagnosis of bilateral hearing loss.  

Paroxysmal ventricular tachycardia

The Veteran was injured by a land mine while serving in Iraq in March 1991.  He is service-connected for residuals of shrapnel wounds to the chest.  A metal fragment of shrapnel has remained in his chest.  The Veteran contends that the injury, including the piece of shrapnel, has led to his paroxysmal ventricular tachycardia.  He has submitted multiple articles and studies regarding the health consequences of exposure to depleted uranium.  

The Veteran was afforded a VA examination for his paroxysmal ventricular tachycardia in December 2009.  At that time, the examiner diagnosed him with paroxysmal ventricular tachycardia, which was controlled with medication.  

Then, in July 2010, the Veteran was examined again regarding this claim.  At that time, the Veteran was diagnosed with a cardiac arrhythmia.  

The Veteran was provided another VA examination in August 2010 regarding his claim of service connection for paroxysmal ventricular tachycardia.  At that time, the examiner found that there was no evidence to support a cardiac diagnosis.  The examiner found that the Veteran had a history of paroxysmal ventricular tachycardia, but did not have current, objective evidence of the disability.  The examiner further explained that the cardiac arrhythmia may be diagnosable with chronic multisymptom illness with a partially explained etiology.  Finally, the examiner opined that the cardiac arrhythmia is less likely as not related to specific exposure or events that the Veteran experienced in Southwest Asia.  The examiner provided the rational that the symptoms and diagnosis did not occur until years after military service and that there was no evidence of a current cardiac arrhythmia at the time of examination.  An addendum opinion was provided in October 2010, during which the examiner reaffirmed the opinion from the August 2010 examination. 

The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Also, in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  The August 2010 VA examiner noted that the Veteran had a history of paroxysmal ventricular tachycardia which the record shows was acknowledged at the December 2009 VA examination during the pendency of the appeal.  In light of the foregoing, the Board finds that another opinion is necessary.  Also, it is unclear from the VA examiner's finding that the Veteran's condition was less likely as not related to "specific exposure or events that the Veteran experienced in Southwest Asia" considered the Veteran's theory of entitlement that exposure to depleted uranium caused his condition.  Thus, the additional opinion should also address the foregoing.  

In addition, all ongoing VA treatment records should be requested and associated with the file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  In addition, the Veteran representative submitted a statement in May 2012 that indicated the Veteran was seeing a private cardiologist related to feelings of dizziness and vertigo related to the Veteran's ear disturbance and hearing loss.  Therefore, efforts should be made to obtain these records.  Finally, all ongoing VA treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records, including those he referenced in the statement submitted by the Veteran's representative in May 2012.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  The AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.  The Veteran's file must be reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hearing problem the Veteran experienced after exposure to the documented land mine explosion in Iraq during service was a chronic condition that persisted in the years following his active duty and eventually led to a hearing impairment for VA purposes.  In opining on the Veteran's bilateral hearing loss, the examiner is asked to do the following: 

(1) address whether the high frequency hearing loss noted at 6000 Hertz bilaterally at separation is consistent with military noise exposure.

(2) discuss the relationship between the Veteran's high frequency hearing loss noted at 6000 Hertz bilaterally at separation and his current bilateral hearing loss in multiple frequencies.  
 
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Arrange for the Veteran to be afforded an examination to determine the nature and likely etiology of his claimed heart condition (paroxysmal ventricular tachycardia, and cardiac arrhythmia).  The Veteran's file must be reviewed by the examiner.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(A)  While the August 2010 VA examiner found no objective evidence of paroxysmal ventricular tachycardia on the current exam, the 2010 VA examiner acknowledged that the Veteran had a history of paroxysmal ventricular tachycardia, which was noted on the December 2009 VA examination.  In light of the foregoing, is it at least as likely as not (50 percent or greater probability) that the Veteran's history of paroxysmal ventricular tachycardia is related to the Veteran's service, to include his exposure to a land mine explosion in Iraq with resulting shrapnel wound to the chest, and his exposure to depleted uranium?  

(B)  While the August 2010 VA examiner noted that symptoms and diagnosis did not occur until years after the Veteran's military service and that there was no evidence of a current cardiac arrhythmia, the Veteran contends that he experienced heart symptoms over the years and cardiac arrhythmia was diagnosed on VA examination in July 2010.  In light of the foregoing, is it at least as likely as not (50 percent or greater probability) that the Veteran's history of cardiac arrhythmia is related to the Veteran's service, to include his exposure to a land mine explosion in Iraq with resulting shrapnel wound to the chest, and his exposure to depleted uranium?  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

4.  After completing the above actions, the Veteran's claims file must be reviewed and his claims readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided an SSOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


